Case 1:20-cv-06108-UA Document 4 Filed 08/12/20 Page 1 of 14

from: Mimi Abad Fax: 12122925391 Jo: Fax: (212) 805-6737 Page: 20 of 54 08/12/2020 11:25 AM

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands @ ipcounselors.com
Brieanne Scully (BS 3711)

bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)

dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiffs

Palace Skateboards Group and
GSLT Holdings Limited

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PALACE SKATEBOARDS GROUP and GSLT

HOLDINGS LIMITED, 20-cv-6108 (GBD)
Plaintiffs 1
PROPOSE EE
Vv. PRELIMINARY
INJUNCTION ORDER

AAABBBLUCKY, AAPE888, ALIBOEROO6,
ANGELSO2, ANGELS03, ANGELS04,
FASHIONBRAND$888, FASHIONSHOPSS,
FINE_LIVE, FOG01, JORGEQ5, MINGTIANS,
MUETHEZWYJSDIIR, NINGSHOES,
OFF_WHITE666, PALM_10, PALMO003,
PHEMIEMCUYRM, SCHWAZQKAPF, !
SHANYANO4, STUSSYOEM, TOPPROOI, !
TOPSTORE_999, WIZAROTTYYEY, XIANNA,
YAOLEIO01, YAOLEI003, YAOLEIO07,
YAOLEIO09, YINKUII11, YUNHUIO7 and
ZJY529,

Defendants

 

 
rom: Mimi Abad

Case 1:20-cv-06108-UA Document 4 Filed 08/12/20 Page 2 of 14

Fax: 12222925391 To:

eDelinitio

Fax: (212) 805-6737 Page: 21 of 54

GLOSSARY

 
 
     

Palace Skateboards Group

 

GSLT

GSLT Holdings Limited_.

 

Plaintiffs

Palace and GSLT

 

Defendants

Aaabbblucky, Aape888, Aliboer006,
Angeis03, Angels04, Aileen e ea.
Fashionshopss, Fine_live, Fog01, Jorge05, Mingtians,
Muethezwjsdiir, Ningshoes, Off_white666, Palm_10,
Palm003, Phemiemcuyrm, Schwazqkapf , Shanyan04,
Stussyoem, Toppro0i1, Topstore_999, Wizarottyyey,
Xianna, Yaolei001, Yaolei003, Yaolei007, Yaolei009,
Yinkuil11, Yunhui07 and Zjy529

Angels02,

 

 

DHgate

Dunhuang Group d/b/a DHgate.com, an online
marketplace and e-commerce platform which allows
manufacturers, wholesalers and other third-party
merchants, like Defendants, to advertise, distribute,
offer for sale, sell and ship their wholesale and retail
products originating from China directly to consumers
worldwide and specifically to consumers residing in the
U.S., including New York

 

Epstein Drangel

Epstein Drangel LLP, counsel for Plaintiff

 

New York Address

244 Madison Ave, Suite 411, New York, New York
10016

 

Complaint

Plaintiffs’ Complaint filed on July 29, 2020

 

Application

Plaintiffs’ Ex Parte Application for: 1) a temporary
restraining order; 2) an order restraining Merchant
Storefronts (as defined infra) and Defendants’ Assets
(as defined infra) with the Financial Institutions {as
defined infra); 3) an order to show cause why a
preliminary injunction should not issue, 4) an order
authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery filed on July 29,
2020

 

Hussey Dec.

Declaration of Thomas Hussey in Support of Plaintiffs’
Application

 

Yamali Dec.

Declaration of Danielle S. Yamali in Support of
Plaintiffs’ Application

 

Palace Products

A London-based skateboard shop and clothing brand,
which focuses on skate wear with heavy 1990s and pop
culture influences alongside VHS style marketing found
online or in Palace’s four international stores, including,
London, Los Angeles, New York and Tokyo, where it
releases new products every Friday morning across its
Spring/Summer/Autumn/Winter/Holiday seasons.

 

 

Palace Registrations

 

U.S. Trademark Registration Nos: 5,225,520 for
“PALACE” for goods in Classes 18, 25, 28 and 35;
5,197,782 for “PALACE SKATEBOARDS” for goods

 

i

08/12/2020 11:25 AM

 

 
Case 1:20-cv-06108-UA Document 4 nab Gc 98/12/20 PAQE 2? Pl414 oaja2i2020 11:25 AM

rom: Mimi Abad Fax: 12122925391 To:

 

in Classes 28 and 35: 4,762,471 for

   
     
   

Class 25: 5,711,377 for ™ a

goods in Class 25; and 5,220,519 for

   
   

  

amaatl for goods in Classes 18, 25,
28 and 35

Palace Applications U.S. Trademark Serial Application Nos.: 88/500,470
for registration of “PALACE” for goods in Classes 35
and 41; and 88/500458 for registration of

 

    

MF for goods in Classes 35 and

iy :
Palace Marks The Marks covered by the Palace Registrations and
Palace Applications

Counterfeit Products Products bearing or used in connection with the Palace

 

 

 

 

 

 

if
rom: Mimi Abad Fax(Gaeesie2 O-cv-OGL08-UA Documenta 2iikoeeG8/12/20 Prege 24.op§414 oaa2iz020 11:25 AM

 

Marks, and/or products in packaging and/or containing
labels bearing the Palace Marks, and/or bearing or used
in connection with marks that are confusingly similar
to the Palace Marks and/or products that are identical
or confusingly similar to the Palace Products
Infringing Listings Defendants’ listings for Counterfeit Products

User Accounts Any and all websites and any and all accounts with
online marketplace platforms such as DHgate, as well
as any and all as yet undiscovered accounts with
additional online marketplace platforms held by or
associated with Defendants, their respective officers,
employees, agents, servants and all persons in active
concert or participation with any of them

Merchant Storefronts | Any and all User Accounts through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them operate storefronts to manufacture, import,
export, advertise, market, promote, distribute, display,
offer for sale, sell and/or otherwise deal in Counterfeit
Products, which are held by or associated with
Defendants, their respective officers, employees,
agents, servants and all persons in active concert or
participation with any of them

Defendants’ Assets Any and all money, securities or other property or
assets of Defendants (whether said assets are located in
the U.S. or abroad)

Defendants’ Financial | Any and all financial accounts associated with or
Accounts utilized by any Defendants or any Defendants’ User
Accounts or Merchant Storefront(s} (whether said
account is located in the U.S. or abroad)

Financial Institutions | Any and all banks, financial institutions, credit card
companies and payment processing agencies, such as
DHgate (e.g., DHpay.com), PayPal Inc. (“PayPal”),
Payoneer Inc. (“Payoneer”) and PingPong Global
Solutions, Inc. (“PingPong”) and other companies or
agencies that engage in the processing or transfer of
money and/or real or personal property of Defendants
Third Party Service Online platforms, including, without limitation, those
Providers owned and operated, directly or indirectly by DHgate,
as well as any and all as yet undiscovered online
marketplace platforms and/or entities through which
Defendants, their respective officers, employees,
agents, servants and all persons in active concert or
participation with any of them manufacture, import,
export, advertise, market, promote, distribute, offer for
sale, sell and/or otherwise deal in Counterfeit Products
which are hereinafter identified as a result of any order
entered in this action, or otherwise

 

 

 

 

 

 

 

 

 

 

 

tii
Case 1:20-cv-06108-UA Document 4 Filed 08/12/20 Page 5 of 14

rom: Mimi Abad Fax: 12122925391 To: Fax! (222) 805-6737 Page: 24 of 54 08/12/2020 11:25 AM

WHERAS, Plaintiffs having moved ex parteon August 5, 2020 against Defendants for the
following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and
Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary
injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery;

WHEREAS, the Court entered an Order granting Plaintiffs’ Application on August 5, 2020
which ordered Defendants to appear on August 12, 2020 at 10:30 a.m. to show cause why a
preliminary injunction should not issue;

WHEREAS, on August 7, 2020, pursuant to the alternative methods of service authorized
by the TRO, Plaintiffs served the Summons, Complaint, TRO, all papers filed in support of the
Application on each and every Defendant, except Defendant Fashionbrand888.

ORDER
1. The injunctive relief previously granted in the TRO shall remain in place through the
pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

Procedure 65 and Section 34 of the Lanham Act.

a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of
the following acts or omissions pending the final hearing and determination of this
action or until further order of the Court:

i. manufacturing, importing, exporting, advertising, marketing, promoting,
distributing, displaying, offering for sale, selling and/or otherwise dealing in
Counterfeit Products or any other products bearing the Palace Marks and/or
marks that are confusingly similar to, identical to and constitute a counterfeiting

and/or infringement of the Palace Marks;
rom: Mimi Abad raxtrasSsder2 O-CV-0GL08-UA Documentad etale@ieR8/12/20 Page % 5414 oes22020 11:25 am

ii. directly or indirectly infringing in any manner any of Plaintiffs’ Palace Marks;

iii, using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs’
Palace Marks, to identify any goods or services not authorized by Plaintiffs;

iv. using any of Plaintiffs’ Palace Marks or any other marks that are confusingly
similar to the Palace Marks on or in connection with Defendants’
manufacturing, importing, exporting, advertising, marketing, promoting,
distributing, displaying, offering for sale, selling and/or otherwise dealing in
Counterfeit Products;

v. using any false designation of origin or false description, or engaging in any
action which is likely to cause confusion, cause mistake and/or to deceive
members of the trade and/or the public as to the affiliation, connection or
association of any product manufactured, imported, exported, advertised,
marketed, promoted, distributed, displayed, offered for sale or sold by
Defendants with Plaintiffs, and/or as to the origin, sponsorship or approval of
any product manufactured, imported, exported, advertised, marketed,
promoted, distributed, displayed, offered for sale or sold by Defendants and
Defendants’ commercial activities and Plaintiffs;

vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any
computer files, data, business records, documents or any other records or
evidence relating to their User Accounts, Merchant Storefronts or Defendants’
Assets and the manufacture, importation, exportation, advertising, marketing,

promotion, distribution, display, offering for sale and/or sale of Counterfeit
rom: Miml Abad

Case 1:20-cv-06108-UA Document 4 Filed 08/12/20 Pa / of14

€
Fax: 12122925391 Ta: Fax: (212) 805-6737 pags 26 of 08/22/2020 11:25 AM

Products;

vii. effecting assignments or transfers, forming new entities or associations, or
creating and/or utilizing any other platform, User Account, Merchant Storefront
or any other means of importation, exportation, advertising, marketing,
promotion, distribution, display, offering for sale and/or sale of Counterfeit
Products for the purposes of circumventing or otherwise avoiding the
prohibitions set forth in this Order; and

viii. knowingly instructing, aiding or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs 1(a)(i) through
1 (a) (vii) above and 1(b) (i) through 1(b) (ii) and 1(c) (i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby
restrained and enjoined from engaging in any of the following acts or omissions
pending the final hearing and determination of this action or until further order of the
Court:

i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or
paying Defendants’ Assets from or to Defendants’ Financial Accounts until
further ordered by this Court;

ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with any computer files, data, business records,
documents or any other records or evidence relating to the Defendants’ User
Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution,

display, offering for sale and/or sale of Counterfeit Products; and

 
Case 1:20-cv-06108-UA Document 4 Filed 08/12/20 Page 8 of 14

rom: Miml Abad Fax: 12122925391 To: Fax: (212) 805-6737 Page: 27 of 54 08/22/2020 11:25 AM

iii. knowingly instructing, aiding, or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs 1(a)(j) through
1 (a) (vii) and 1(b) @) through 1(b) (ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from
engaging in any of the following acts or omissions pending the final hearing and
determination of this action or until further order of the Court:

i. providing services to Defendants, Defendants’ User Accounts and Defendants’
Merchant Storefronts, including, without limitation, continued operation of
Defendants’ User Accounts and Merchant Storefronts insofar as they are
connected to the Counterfeit Products;

ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with any computer files, data, business records,
documents or any other records or evidence relating to the Defendants’ User
Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Counterfeit Products; and

iii. knowingly instructing, aiding, or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs 1 (a)(i) through
1 (a) (vii), 1(b) G) through 1(b) Gi) and 1(c) (i) through 1 (c) (ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in
place through the pendency of this litigation, including that:

a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

Institutions who are served with this Order shall locate and attach Defendants’
Case 1:20-cv-06108-UA Document 4 Filed 08/12/20 Page 9 of 14

rom: Mimi Abad Fax: 12122925394 To: Fax: (212) 805-6737 Page: 26 of 54 08/12/2020 11:25 AM

 

Financial Accounts, shall provide written confirmation of such attachment to Plaintiffs’
counsel and provide Plaintiffs’ counsel with a summary report containing account
details for any and all such accounts, which shall include, at a minimum, identifying
information for Defendants and Defendants’ User Accounts, contact information for
Defendants (including mailing addresses and e-mail addresses}, account numbers and
account balances for any and all of Defendants’ Financial Accounts.

3. Assufficient cause has been shown, the expedited discovery previously granted in the TRO

shall remain in place through the pendency of this litigation, including that:

a) Plaintiffs may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules
of Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern
and Eastern Districts of New York and Defendants who are served with this Order shall
provide written responses under oath to such interrogatories within fourteen (14) days
of service to Plaintiffs’ counsel.

b) Plaintiffs may serve requests for the production of documents pursuant to Rules 26 and
34 of the Federal Rules of Civil Procedure and Defendants who are served with this
Order, their respective officers, employees, agents, servants and attorneys and all
persons in active concert or participation with any of them who receive actual notice of
this Order shall produce all documents responsive to such requests within fourteen (14)
days of service to Plaintiffs’ counsel.

c) Within fourteen (14) days after receiving notice of this Order, ali Financial Institutions
who receive service of this Order shall provide Plaintiffs’ counsel with all documents
and records in their possession, custody or control (whether located in the U.S. or

abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

on
Case 1:20-cv-06108-UA Document4 Filed 08/12/20 Page 10 of 14

rom: Miml Abad Fax: 12122925391 To: Fax: (212) BO5-6737 Page: 29 of 54 08/12/2020 11:25 AM

i.
il.

iit.

iv.

vit

vii.

Vili.

Merchant Storefronts, including, but not limited to, documents and records relating to:

account numbers;

current account balances;

any and all identifying information for Defendants and Defendants’ User Accounts,
including names, addresses and contact information;

any and all account opening documents and records, including, but not limited to,
account applications, signature cards, identification documents, and if a business
entity, any and all business documents provided for the opening of each and every
of Defendants’ Financial Accounts,

any and all deposits and withdrawal during the previous year from each and every
of Defendants’ Financial Accounts and any and all supporting documentation,
including, but not limited to, deposit slips, withdrawal slips, cancelled checks and
account statements;

any and all wire transfers into each and every of Defendants’ Financial Accounts
during the previous year, including, but not limited to, documents sufficient to show
the identity of the destination of the transferred funds, the identity of the
beneficiary’s bank and the beneficiary’s account number;

any and all User Accounts and account details, including, without limitation,
identifying information and account numbers for any and all User Accounts that
Defendants have ever had and/or currently maintain;

the identities, location and contact information, including any and all e-mail
addresses, of Defendants, their respective officers, employees, agents, servants and

all persons in active concert or participation with any of them,
Case 1:20-cv-06108-UA Document4 Filed 08/12/20 Page 11 of 14

rom: Mimi Abad Fax: 12122925391 To: Fax: (242) 805-6737 Page: 30 of 54 08/12/2020 11:25 AM

ix. the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts, a full
accounting of Defendants’ sales history and listing history under such accounts,
and Defendants’ Financial Accounts associated with Defendants’ User Accounts;
and

x. Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Counterfeit
Products, or any other products bearing one or more of the Palace Marks and/or
marks that are confusingly similar to, identical to and constitute a counterfeiting
and/or infringement of the Palace Marks.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers
shall provide to Plaintiffs’ counsel all documents and records in its possession, custody or
control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and.
Defendants’ Merchant Storefronts, including, but not limited to, documents and records
relating to:

i. any and all User Accounts and Defendants’ Merchant Storefronts and account
details, including, without limitation, identifying information and account numbers
for any and all User Accounts and Defendants’ Merchant Storefronts that
Defendants have ever had and/or currently maintain with the Third Party Service
Providers;

ii. the identities, location and contact information, including any and all e-mail

addresses of Defendants;
rom: Mimi Abad

Case 1:20-cv-06108-UA Document4 Filed 08/12/20 Page 12 of 14

Fax} 12122925391 To: Fax: (212) 805-6737 Page: 31 of 54 08/12/2020 11:25 AM

iii. the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history
and listing history under such accounts and Defendants’ Financial Accounts with
any and all Financial Institutions associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts; and

iv. Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Counterfeit
Products, or any other products bearing the Palace Marks and/or marks that are
confusingly similar to, identical to and constitute an infringement of the Palace
Marks.

4, As sufficient cause has been shown, and pursuant to FRCP 4(£)(3), service may be made
on, and shall be deemed effective as to Defendants if it is completed by one of the following
means:

a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including
NutStore, a large mail link created through Rmail.com or via website publication
through a specific page dedicated to this Lawsuit accessible through
ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy
of this Order, to Defendants’ e-mail addresses to be determined after having been
identified by DHgate pursuant to Paragraph V(C) of the TRO; or

b) delivery of a message to Defendants through the same means that Plaintiffs’ agents

have previously communicated with Defendants, namely the system for
Case 1:20-cv-06108-UA Document4 Filed 08/12/20 Page 13 of 14

rom: Mimi Abad Fax: 12122925391 To: Fax: (242) 805-6737 Page: 32 of 54 08/12/2020 13:25 AM

communications established by the Third Party Service Providers on their respective

platforms, providing a link to a secure website (such as NutStore or a large mail link

created through Rmail.com) where each Defendant will be able to download a PDF
copy of this Order.

5. As sufficient cause has been shown, that such alternative service by electronic means
ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party
Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed
effective as to the Third Party Service Providers and Financial Institutions if it is completed
by the following means:

a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where
PayPal will be able to download a PDF copy of this Order via electronic mail to
PayPal Legal Specialist at EEOMALegalSpecialist@ paypal.com;

b) delivery of (i) a PDF copy of this Order, or (ii) a link to a secure website where
DHgate (including DHPay.com) will be able to download a PDF copy of this Order
via electronic mail to Ms. Emily Zhou, Intellectual Property Management, Trust
and Safety Department, DHgate at zhouxu@dhgate.com and patrol@dhgate.com;

c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where
Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail
to Payoneer Inc.’s Customer Service Management at
customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer
Inc., at Edward. Tulin@skadden.com; and

d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

 

 
Case 1:20-cv-06108-UA Document4 Filed 08/12/20 Page 14 of 14

rom: Mimi Abad Fax: 12122925391 To: Fax: (212) 805-6737 Page: 33 of 54 08/12/2020 11:25 AM

PingPong Global Solutions Inc. will be able to download a PDF copy of this Order
via electronic mail to PingPong Global Solutions Inc.’s Legal Department at
legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the
terms of this Order and any act by them or anyone of them in violation of this Order may
be considered and prosecuted as in contempt of this Court.

8. The $5,000.00 bond posted by Plaintiffs shall remain with the Court until a final disposition
of this case or until this Order is terminated.

9. This Order shall remain in effect during the pendency of this action, or until further order
of the Court.

10. Any Defendants that are subject to this Order may appear and move to dissolve or modify
the Order on two (2) days’ notice to Plaintiffs or on shorter notice as set by the Court.

SO ORDERED.

30
SIGNED this /O2- day as agen! 2020, at_/

New York, New York

a 8 Donal

HON) CEERCE B. DANIELS
D'STATES DISTRICT JUDGE

 

10
